Citation Nr: 0921822	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-33 789	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left shoulder 
rotator cuff injury.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for shrapnel scar, left 
knee.

5.  Entitlement to service connection for hepatitis, also 
claimed as hepatitis A.  

6.  Entitlement to service connection for numbness, left side 
of neck.  

7.  Entitlement to service connection for a skin disorder 
diagnosed as Bowen's disease (squamous cell carcinoma in 
situ) claimed as skin cancer of the right arm and left thigh, 
also claimed as a skin rash as a result of exposure to 
herbicides.  

8.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

9.  Entitlement to service connection for a left hip 
disorder.

10.  Entitlement to service connection for sleeping problems.

11.  Entitlement to service connection for arthritic joint 
disease.  

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for claimed psychotic 
episode.

14.  Entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2009, the Veteran withdrew his request for a 
videoconference hearing before a Veterans Law Judge.  




FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1968 to December 1970.

2.	On June 8, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact 

[CONTINUED ON NEXT PAGE]


or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
N. Rippel
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


